DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on June 02, 2021 has been entered.
- Claims 27-40 and 42-52 are pending.
- Claims 27 and 42 have been amended.
- Claims 42-52 are rejected.
- Claims 27-40 are allowed.
Claim Objections
Claim 43 is objected to because of the following informalities:  the claim recites the following limitation “the trahsceiver transmits a signal measurement, wherein the energy detection threshold is based on the transmitted signal measurement.” There is a misspelled word the please replace “trahsceiver” with “transceiver”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 45 recites the following limitation “the transceiver communicates the data packet between the mobile device and the first cell during the extended active time by receiving the data packet from the data channel.” The independent claim already states the apparatus and the mobile device there is a difference between them. Applicant specification discloses the communicating a data packet between the mobile device and the first cell comprises transmitting the data packet to the first cell in response to receiving a signal addressed to the mobile device from the first cell during the extended active time (See ¶0027).  Nothing in the specification discloses the transceiver of the apparatus can communicates the data packet between the mobile device and the first cell. The apparatus appears to the be a second UE forwarding being used to communicate between the mobile device and first cell. The limitation has no support in the original specification.
	Claim 48 recites the following limitation: “the transceiver receives a higher layer configuration message indicating at least one bit position within the group-common DCI that corresponds to the command to extend the active time for the mobile device” The independent claim already states the apparatus and the mobile device there is a difference between them. The specification discloses the UE is configured by higher layer on the position (e.g., bits) within the DCI that corresponds to DRX active time extension indication for that UE. Nothing specification states the apparatus receives from the higher layer the command to extend the active for the mobile device. The limitation has no support in the original specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the following limitation: “An apparatus comprising: a transceiver that receives from a first cell operating on an unlicensed carrier, an indication of an energy detection threshold for a clear channel assessment (CCA), where the received indication of the energy detection threshold is an mobile device and wherein the CCA comprises a user equipment CCA” The apparatus appears as another UE between the first cell and mobile device. 
It’s unclear is the apparatus is a second UE or the mobile device. Please clarify if the apparatus is the mobile device.
Allowable Subject Matter
Claims 27-40 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yerramalli et al. (Pub. No. US 2015/0373741 A1)- multi-carrier transmissions over adjacent channels that reduce self-jamming due to asymmetric interference. In an aspect, a large bandwidth load-base equipment (LBE) carrier may be provided such that CCA is performed jointly over the entire bandwidth.
Damnjanovic et al. (Pub. No. US 2016/0142192 A1)- A device may determine that an unlicensed radio frequency (RF) spectrum band is available for a communication. The device may transmit a first transmission indicator that indicates that the device is transmitting information via the unlicensed RF spectrum band. The first transmission indicator may be associated with a first radio access technology. The device may transmit a second transmission indicator that indicates that the device is transmitting information via the unlicensed RF spectrum band. The second transmission indicator may be associated with a second radio access technology that is different from the first radio access technology.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472